Citation Nr: 1113831	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-10 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to January 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2005, the RO denied service connection degenerative disc disease of the lumbar spine.  

In August 2009, the Board denied service connection for residuals of a right hemicolectomy and remanded the claim of entitlement to service connection for lumbar disc disease.  After review of the response, the issue must be remanded again.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2009, the Board asked that the Veteran be scheduled for an orthopedic examination.  The examiner was asked for an opinion in response to the following:  

a.  Given the level of degenerative change noted on MRI in September 1999, approximately 3 years and 8 months after the Veteran retired from active service, is it at least as likely as not that the degenerative processes noted in September 1999 had their onset during the Veteran's active service?  

The physician's assistant who examined the Veteran in April 2010 expressed the opinion that, 

Degenerative disk disease is a misnomer and is in fact, not a disease at all, but part and parcel of the natural aging process.  The Remand specifically asks this examiner to answer the question, "is it at least as likely as not that the degenerative processes had their onset during the veteran's active service."  The rate at which an individual ages is variable and current medical knowledge does not exist to state exactly when degenerative changes begin; therefore, the accepted medical consensus is that the onset is the date of diagnosis of the degenerative joint/disc changes.  

The date of diagnosis may be useful for treatment and other purposes, but it cannot be said with any credibility that the disorder was incurred on the date of diagnosis.  

The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the Board requested an opinion as to whether it was at least as likely as not that the disc disorder began in service.  We still do not have that opinion.  

Accordingly, the case law requires that the matter be REMANDED for the following action:

1.  The case should be referred to a physician specializing in orthopedics.  The claims folder should be made available to the physician for review.  The physician should provide a complete explanation in response to the following:  

a.  Given the level of degenerative change noted on MRI in September 1999, approximately 3 years and 8 months after the Veteran retired from active service, is it at least as likely as not that the degenerative processes noted in September 1999 had their onset during the Veteran's active service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The Board emphasizes that it is not asking the physician to state exactly when degenerative changes began.  We simply need to know whether it is at least as likely as not that the degenerative process began in service.  

If the physician cannot render an opinion without further examination and testing, such examination or tests should be scheduled.  

b.  If the physician is of the opinion that the Veteran's back disability had its onset in service, what is the correct diagnosis for the current residuals?  

c.  If the physician is of the opinion that the Veteran's back disability had its onset in service, he should identify any back symptoms that can be distinguished from those incurred in service.  

2.  Thereafter, the RO should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


